Jenkins, J.
This was a suit by a cropper against his landlord for the value of a half of the crop going to the plaintiff. The evidence given by the plaintiff in support of the account sued on authorizes by its language the verdict rendered, and the verdict is reconcilable therewith. It is possible, as contended by the plaintiff in error, that the verdict contains a mistake in' calculation in regard to the amount claimed for cottonseed. According to the evidence of the defendant, this would he true. The record, however, does not contain the accounts of sales referred to by counsel for the plaintiff in error in' his brief, nor does the record show that they were in fact admitted in evidence by the court, nor does it contain the statement referred to in the evidence as having been rendered to the plaintiff by the defendant. This court is unable to say that there has been any such manifest and plain mistake as it would be *301authorized to correct either by the grant of a new trial or by direction. See Taylor v. Gilmore, 3 Ga. App. 93 (59 S. E. 325).
Decided January 16, 1919.
Complaint; from city court of Millen—Judge Dekle. April-26, 1918.
A. S. Anderson, for plaintiff in error.

Judgment affirmed.


Wade, C. J., and Luke, J., concur.